— Judgment unanimously affirmed. Memorandum: From our review of the record, we conclude that there was sufficient evidence to support a finding that the value of the fruits of the offense exceeded $30,000 and therefore the court’s order of restitution in that amount was proper (see, Penal Law § 60.27; see, e.g., People v Reiter, 133 AD2d 901, 902-903, lv denied 71 NY2d 901). Further, we find no merit to defendant’s pro se contention that his sentence was harsh and excessive. (Appeal from Judgment of Erie County Court, Drury, J. — Criminal Possession Forged Instrument, 2nd Degree.) Present — Callahan, A. P. J., Doerr, Boomer, Balio and Lawton, JJ.